Citation Nr: 1631457	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  15-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty in the United States Marines from February 1988 to February 1992 and served in the Southwest Asia Theater of Operations 

This appeal comes before the Department of Veterans Appeals (VA) Board of Veterans' Appeals (Board) from a March 2014 rating decision of the VA Regional Office in Denver, Colorado that, in pertinent part, denied entitlement to service connection for tinnitus.

The Veteran was afforded a videoconference hearing in February 2016 before a Veterans Law Judge who subsequently resigned from the Board.  The transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in the decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707.  In this instance, however, another Veterans Law Judge will decide and allow the appeal.  Therefore, even if there is some deficiency insofar as procedural due process is concerned, it would constitute no more than harmless error as there is no prejudice to appellant.  This is because the Board is awarding the full grant of the benefit sought on appeal. See Bernard v. Brown, 4 Vet. App. 384 (1993); Hickson v. Shinseki, 23 Vet.App. 394 (2010).


FINDINGS OF FACT

1.  The Veteran's served in combat and had military occupational specialties and duties in service that were consistent with noise exposure. 

2.  The Veteran's tinnitus began in service.



CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's full grant of service connection for tinnitus, further assistance is unnecessary to substantiate the appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38°U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258   (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. §°3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).

Factual Background and Legal Analysis

The Veteran's DD-214 reflects that he had a military occupational specialty of military police.  His decorations and citations included Rifle Expert Badge (Third Award), Pistol Expert Badge (Second Award), and the Combat Action Ribbon.  As such, noise exposure is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(d).  Accordingly, in-service exposure to noise is conceded.  However, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the claims folder in its entirety, the Board finds that the evidence reasonably demonstrates that current tinnitus is related to service. 

A VA audiology examiner opined in January 2014 that tinnitus was less likely than not caused by or a result of noise exposure in the military.  It was conceded that the Veteran was exposed to hazardous noise levels during service and currently had tinnitus.  However, the examiner's opinion was cursory and conclusory and lacking sufficient rationale as to why noise exposure in service would not have led to current ringing in the ears.  

On personal hearing in February 2016, the Veteran recounted that he engaged in combat with the enemy where there was excessive firing, including exposure to heavy machine guns, participating in infantry squad leader school without the benefit of ear protection, and breaching a minefield in Kuwait with tanks firing, explosives going off and using a 50-caliber weapon without ear protection while being subjected to oncoming enemy fire, etc.  He stated that ringing in the ears had been constant since combat service, which is accepted as true in the absence of compelling evidence to the contrary.  38 U.S.C.A. § 1154(b).  Accepting the testimony of the onset of tinnitus during combat, and testimony of continuity of symptomatology since service discharge, the Board finds that the Veteran's tinnitus began in service.  38 C.F.R. § 3.303(b).

Therefore, after careful consideration of the record, including the lay and clinical evidence, the Board finds that record is in relative equipoise such that a finding of tinnitus related to service may be conceded.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Accordingly, the benefit of the doubt is resolved in favor of the Veteran in finding that tinnitus is reasonably of service onset such that service connection may be granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is granted. 



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


